Title: From Alexander Hamilton to Frederick A. C. Muhlenberg, 30 January 1795
From: Hamilton, Alexander
To: Muhlenberg, Frederick A. C.


Sir,
Treasury Department, January 30th: 1795.
I beg leave, through you, to inform the House of Representatives, that pursuant to the duty enjoined by law upon the head of this department, I have prepared a report, containing Some suggestions for the improvement and better management of the Several branches of the actual revenues of the United States, which is ready to be communicated, as the House may please to direct.
With perfect respect, I have the honor to be,   Sir, Your most obedient Servant,

Alex: Hamilton.
The HonorableThe Speaker of theHouse of Representatives.

